NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 27, 2022*
                                  Decided May 4, 2022

                                         Before

                       DIANE S. SYKES, Chief Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge




No. 21-3315

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Southern District of Illinois.

      v.                                      No. 4:20-CR-40058-JPG-1

ANTHONY TERRELL MILLER,                       J. Phil Gilbert,
    Defendant-Appellant.                      Judge.


                                        ORDER

        Anthony Miller pleaded guilty to conspiring to distribute and possessing with
intent to distribute methamphetamine, 21 U.S.C. §§ 841(a), (b)(1)(A)(viii), 846, and was
sentenced to 360 months’ imprisonment. He appeals the sentence, arguing that the



      *We granted the appellant’s unopposed motion to waive oral argument. Thus,
the appeal is submitted on the briefs and record. See FED. R. APP. P. 34(f).
No. 21-3315                                                                      Page 2

district judge did not adequately consider his arguments in mitigation. We affirm the
judgment.

      A few months after being released from prison in 2018, Miller began distributing
pound-quantities of methamphetamine around Saline County, Illinois. Federal, state,
and local law enforcement learned from confidential informants that Miller was one of
two main local suppliers of drugs. Following several controlled buys, law enforcement
authorities conducted a search of Miller’s home, where they found almost three pounds
of methamphetamine, a handgun with an obliterated serial number (which Miller
obtained by trading methamphetamine), scales, ledgers, and thousands of dollars in
cash.

        In a post-arrest interview, Miller admitted that he began selling
methamphetamine shortly after serving a nine-year prison sentence. He explained that
he first distributed ounces of methamphetamine but quickly escalated to distributing
pound-quantities. He estimated that he sold between 27 and 68 kilograms of
methamphetamine in the span of nine months.

       In mid-2021, Miller pleaded guilty to conspiring to distribute methamphetamine
and possessing methamphetamine with intent to distribute. 21 U.S.C. §§ 841(a),
(b)(1)(A)(viii), 846. In advance of Miller’s sentencing hearing, a probation officer
calculated a guidelines range of 360 months to life imprisonment (based on an offense
level of 37 and a criminal-history score of 14).

       Miller sought a below-guidelines sentence of 180 months by highlighting several
mitigating factors. He pointed, for instance, to his difficult upbringing affected by
poverty and addiction, including his mother’s and grandmother’s history of substance
abuse, his physically abusive stepfather, his own alcohol and substance abuse from an
early age, and the absence of any serious violent crimes from his record. He also argued
that 360 months’ imprisonment was longer than necessary because of his advancing
age, 45, and he expressed remorse for the harm he caused as well as a desire to reform
for the sake of his family.

       The judge adopted the presentence report and sentenced Miller to 360 months.
The court acknowledged Miller’s “rough childhood” and his parents’ struggles with
alcoholism or drug abuse but emphasized Miller’s role as “the top of the food chain of
this conspiracy.” Applying the factors under 18 U.S.C. § 3553(a), the judge alluded to
No. 21-3315                                                                          Page 3

Miller’s “horrible” criminal history and his inability to be deterred from further
criminal conduct.

        Miller’s brief is sparse, and he generally argues that the judge did not adequately
consider a host of mitigating factors. The mitigating factors that Miller identifies are
“(1) his age, (2) his difficult childhood plagued by poverty, (3) his childhood abuse,
(4) his addiction, (5) his small children at home, (6) his commitment to be a family man,
and (7) his remorse.”

       The judge adequately addressed the most relevant factors. Regarding Miller’s
difficult upbringing, the judge acknowledged that Miller’s childhood was “rough” and
that his parents “struggled with alcohol or drug abuse” but concluded that Miller’s
pursuit of criminal activity was a “conscious choice.” In the judge’s view, Miller
decided that he wanted to “get rich quick,” and therefore “started running the streets at
an early age” while eschewing “legitimate jobs” to “peddle the poison,” and eventually
ascended to “the top of the food chain” of a drug-distribution conspiracy. As for
Miller’s addiction, the judge did not consider this mitigating because Miller had a
history of “hanging out in the drug culture.” Moreover, the factors that the judge did
not address—Miller’s age, family aspirations, and remorse—are either stock arguments
that require no mention, see, e.g., United States v. Chapman, 694 F.3d 908, 916 (7th Cir.
2012) (family and remorse), or factually unsupported. See id. at 915 (age).

       Further, the 360-month sentence is substantively reasonable. A within-guidelines
sentence is presumed reasonable, and Miller has not rebutted this presumption.
See United States v. Ambriz-Villa, 28 F.4th 786, 791 (7th Cir. 2022). The judge
appropriately applied the § 3553(a) factors, emphasizing Miller’s history and
characteristics (“[Y]ou have a horrible criminal history … some people, for whatever
reason, cannot or will not conform to a law-abiding life, and, unfortunately, I think
you're one of those people”), the seriousness of his offense (described by the judge as
“pushing the poison”), Miller’s lack of respect for the law (“[Y]ou have not complied
with any type of supervision or probation or parole that you have been on before”), and
the need for adequate deterrence and protection of the public (“[P]revious sentences
haven’t deterred you from any criminal conduct because you get right back into
business when you get back out”). See United States v. Smith, 721 F.3d 904, 908 (7th Cir.
2013).

       The judgment of the district court is therefore AFFIRMED.